United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1179
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                   Dante Rhodes

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                           Submitted: January 14, 2019
                              Filed: April 12, 2019
                                 [Unpublished]
                                 ____________

Before LOKEN, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Dante Rhodes robbed a bank and then led law enforcement on a high-speed
car chase. After he pleaded guilty to bank robbery, 18 U.S.C. § 2113(a), the district
court1 sentenced him to 108 months in prison, a within-Guidelines-range sentence
that he claims is substantively unreasonable. We affirm.

       The district court did not abuse its discretion in setting Rhodes’s sentence.
See United States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc). A
sentence within the advisory range is entitled to a “presumption of reasonableness.”
United States v. Deegan, 605 F.3d 625, 634 (8th Cir. 2010). In considering the
statutory sentencing factors, the court noted that Rhodes “put[] the teller in
significant fear” during the robbery, an innocent bystander was injured during the
ensuing car chase, and the arresting officers had to tase Rhodes to “br[ing him] under
control.” See 18 U.S.C. § 3553(a) (listing the factors the court must consider,
including “the nature and circumstances of the offense”); see also United States v.
Meadows, 866 F.3d 913, 920 (8th Cir. 2017). The court was entitled to stress these
case-specific facts in imposing a 108-month sentence.

       Rhodes responds that the district court’s emphasis of these facts came at the
expense of others, such as his struggles with drug addiction. See 18 U.S.C.
§ 3553(a). The record shows, however, that the court acknowledged the mitigating
factors he raised and explained how they, along with several aggravating factors,
influenced its decision. The court was permitted to weigh some factors more heavily
than others in exercising its discretion. See United States v. Ryser, 883 F.3d 1018,
1022 (8th Cir. 2018).

      Rhodes further complains that the district court should have disagreed on
policy grounds with the Guidelines’ career-offender enhancement. See U.S.S.G.
§§ 4B1.1–.2. Courts certainly are permitted to impose shorter sentences because of
policy disagreements with the Guidelines. But, as we have repeatedly held, they are
not required to do so. See United States v. Sharkey, 895 F.3d 1077, 1082 (8th Cir.

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
                                         -2-
2018) (per curiam); United States v. Keys, 785 F.3d 1240, 1243–44 (8th Cir. 2015).
Here, the court did more than enough when it specifically considered and rejected
his argument. See United States v. Bowie, 618 F.3d 802, 811 (8th Cir. 2010)
(affirming even though “the district court [did not] address explicitly” a policy-based
request for a downward variance).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-